Citation Nr: 1211415	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  98-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a disability rating in excess of 50 percent for permanent collapse of the left lung.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1947 to December 1952.

This matter was last before the Board of Veterans' Appeals (Board) in February 2006 on appeal of a November 1997 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA). The RO denied the Veteran's claim for an increased disability rating and he timely appealed that denial. The Board subsequently remanded his claim for additional development in March 2001, December 2003, and February 2006.

The Board is very cognizant of the continued delay in this matter, but upon review must again remand this appeal. The Veteran is seeking increased compensation for a service-connected disorder, for which he also receives regular VA medical health care. More than six (6) years that have passed since the 2006 remand and several years of VA medical evidence have been generated while the claims file was in possession of the San Juan RO. The RO has not undertaken to add this VA-generated medical evidence to the claims file. See Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).
Due to the lack of appropriate development, the Board must again remand the claim to the RO. VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.




REMAND

As the claims file reflects that pertinent evidence remains outstanding and additional notice is warranted, the claim must be remanded for additional development.

The Veteran has been provided with general notice as to how to substantiate his claim and a June 2006 VA examination scheduling letter contained information about how VA assigns disability ratings and effective dates. However, the June 2006 letter incorrectly referred to a claim for an earlier effective date. While this case is in remand status, the RO/AMC must send him a corrective notice letter in specific regard to his claim for an increased disability rating for left lung collapse. The letter must comply fully with the Veterans Claims Assistance Act (VCAA) and Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The last VA treatment records associated with the claims file were generated on February 9, 2005 - more than seven (7) years ago. Those notes reveal that the Veteran was receiving ongoing VA treatment for his left lung disability. While this case is in remand status, the RO/AMC must gather any newly generated treatment records and associate them with the claims file.

The transcript of a November 1998 hearing with a Decision Review Officer reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA). The claims file does not contain any records from SSA except a half page of data indicating that the Veteran received a re-examination in February 1988. The RO/AMC must take appropriate steps to attempt to obtain pertinent records from SSA. Voerth v. West, 13 Vet.App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Issue the Veteran a VCAA notice letter specific to his claims for an increased disability rating for collapsed left lung. The letter must meet the requirements of Dingess (cited to above) and include necessary authorizations for the release of any pertinent private treatment records not currently on file.
 
2. Gather any outstanding records of VA medical treatment (THE LAST TREATMENT NOTES WITHIN THE CLAIMS FILE WERE GENERATED ON FEBRUARY 9, 2005) and associate them with the claims file. 

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



